 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDSelf Reliance Ukrainian American Cooperative Associ-ation,Inc., d/b/a Certified FoodsandRetail Foodand Drug Clerks Union,Local 1550,Affiliated withRetail Clerks International Association,AFL-CIO.Case 13-CA-9578February 23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWN ANDJENKINSOn July 23, 1970, Trial Examiner Joseph I. Nach-man issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged incertain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirma-tiveaction,as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certain otherunfair labor practices, and recommended that thoseallegations of the complaint be dismissed. Thereafter,theGeneral Counsel, the Charging Party, and theRespondent filed exceptions to the Trial Examiner'sDecision and briefs in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.The Trial Examiner found that Respondent's refus-al to bargain with the Union as the designated repre-sentative of its employees in an appropriate unit' wasnot a violation of Section 8(a)(5) because the Uniondid not represent a majority of the employees therein.We do not agree.The Trial Examiner concluded that the appropriateunit consisted of at least 14 employees and that theUnion had submitted only 7 valid authorizationcards. The Respondent contends that the Trial Exam-iner had incorrectly excluded Russell Kurylo andfailed to pass on the placement of Boden Bielynski,Thereisnodispute as to the appropriateness of:All full-time and regular part-time employeesworking at Self RelianceCorp., 2204-06 West Chicago Avenue, Chicago,Illinois, excluding thestore manager,meat departmentemployees who are members of otherlabororganizations,and all other supervisoryemployees as defined inthe Actwhile improperly including 3 individuals (Lydia andIrene Burtniakand Debra Romanchuck) and count-ing their authorization cards, so that the Union hadonly 4 valid authorization cards in a unit of 13 em-ployees,2 far from a majority. The General Counseland the Union, on the other hand, contend that Chris-tine Pylyporcz was erroneously included in the unit.As we agree with the contention that Pylyporczshould have been excluded and find no merit in theposition of the Respondent as tothe remaining indi-viduals noted above, we find that the unit consistedof 13 employees and that the Unionwas in possessionof 7 valid authorization cards when it sought recogni-tion and the Respondent rejected that request.As to Irene and Lydia Burtniak and Debra Roman-chuck,' we adopt the Trial Examiner's conclusionsthat they were discharged in violation of Section8(a)(3); hence they were properly included in the unitand their cards may be considered in determining theUnion's representative status. We also agree with theTrial Examiner that Kurylo is a supervisor within themeaning of the Act and is not within the unit. Therecord shows that he responsibly directs the activitiesof store employees, correcting their errors; he is incomplete charge in the absence of the storemanager,making jobassignments, and telling employees whento report to work. He receives a weekly salary, where-as unit employees are paid on an hourly basis; and heearns more than three times as much each week asmost of those who are hourly rated and twice as muchas the highest earnings in the unit 42Althoughthe Respondent, in its brief,states that the unit should consistof 16 persons,we are unable to determine how it would reach that figure, asit filed no exception to the exclusion of the 2 m--at department employeeswho are represented by another labor organization or to the exclusion ofStoreManager Pylawka as an admitted supervisor.3As weinterpret our dissenting colleague's opinion,he declines to acceptthe Trial Examiner's credibilityresolutions,and concludes that Debra Ro-manchuck in fact committed the transgressions of which the Respondentaccused her.But the Trial Examiner likewise assumed that in fact she haddone so; he concluded,nevertheless,that she was not discharged for thatreason,but in order to undernunethe UnionWe find no basis for rejectinghis finding of pretext.In this connection,we note that it is immaterial thatRomanchuck was "engaged in no union activity other than signing a card,"if,as the Trial Examiner found, Respondent discharged her for unlawfulreasonsFurther,thedissenting opinion appears to be reversing the TrialExaminer's finding,based on his credibility resolution,that Romanchuckwas told she was discharged on Saturday, January 17.Thus, it is clear fromthe testimonyof Romanchuck to which the dissenting opinion refers thatRomanchuck was scheduled to workon Fridayand Saturday of each weekand did so on January9 and 10.On Wednesday,January 14,she telephonedRespondent to report that she herself was ill and to ask that her paycheckbe turnedover toher mother,but Respondent said it could not do this. OnThursday, January 15,Romanchuck called to report that she could not workas scheduledon Friday,January 16, and on Saturday, January17, she tele-phoned again,at which time she was discharged.While the TrialExaminerincorrectlystates that Romanchuck was scheduled to work on January 15,thisis an immaterialerror whichdoes not affect thevalidity ofhis findings.The recordconsidered as a whole does not support the assertion thatKurylo actsas a mere conduit.In any event,even if he does transmit to unitemployees instructions received from above as Respondent claims, we findthatKurylo's interestsare more aligned with management than with thoseContinued188 NLRB No. 95 CERTIFIED FOODSBoden Bielynski is an accountant who works eachyear for two periods of 5 weeks each preparing rebatesto which members of the cooperative association areentitled,based on their purchases. Bielynski, whodoes all his work in his home, is on the payroll for onlythe 10 weeks he works, and is paid a flat fee of $25 perweek while all other unit employees are paid on anhourly basis. The Trial Examiner made no findingwith respect to Bielynski's eligibility, but Respondentcontends he should be included while the GeneralCounsel would exclude him. We find merit in theGeneral Counsel's position and conclude that Bielyn-ski is nota regular part-time employee, as he workssporadically, and he has no significant community ofinterestwith unit employees. Accordingly, he is ex-cluded.Christine Pylyporcz is an office secretary whoseprimary duties areas anoffice clerical in the separate,privatebusinessof her father, Association SecretaryDatzko. She prepares the weekly payroll for theRespondent's employees on the basis of the timerecord kept at thestore.However, she works only inher father's office, a few doors from the store, and hasno work contact with unit employees. Though herfather testified that she works 12-1/2 hours per weekon a regularbasis, such testimony is not supported byRespondent's payroll records for the weeks endingNovember 8, 1969, through April 25, 1970. Those rec-ords reveal that Pylyporcz did not perform work forRespondent between November 1, 1969, and Decem-ber 27, 1969, or from March 1 through March 28. Sheis creditedwith 12-1/2 hours per week beginning theweek endingJanuary 3, 1970, through the week end-ing February 28, 1970, and the week ending April 4through theweek endingApril 18, but no credit isshown for the following week, the last covered byRespondent's records.While the number of hoursworked of all unit employees is recorded each day,Pylyporcz' hours are reflected by a single 12-1/2 hourentry, which she herself makes, at the end of the week.In addition, it is clear that all unit employees aresupervised by either Pylawka or Kurylo, whereas Py-lyporcz is supervised by neither. Accordingly, we findcontrary to the TrialExaminerthat Pylyporcz is nota regular part-time employee and she has no signifi-cant communityof interestwith unit employees .5 Wetherefore exclude her from the bargaining unit.In view of the above, we find that as of the date itdemanded recognition, the Union represented a ma-jority of employeesin anappropriate unit. Havingconsidered all the circumstances, we are of the opin-ion that the Respondent, in rejecting the recognitionrequest andengagingin the violations of Sectionof the rank-and-file employees and we excludehim forthat reason as wellsCf.Haag Drug Company, Incorporarea146 NLRB798, 8006398(a)(1) and (3), violated Section 8(a)(5) and (1) of theAct. Further, we are persuaded that a bargaining or-der is justified to remedy the Respondent's unlawfulrefusal to bargain, for Respondent's unfair laborpractices were of such a nature as to have a lingering,coercive effect on the employees and the use of tradi-tional remedies would seem unlikely to ensure a fairand free election.We therefore conclude that thevalid, unambiguous authorization cards signed by amajority of the employees in the unit represent a morereliablemeasure of employee desires on the issue ofrepresentation than would an election. Accordingly,we shall direct that the Respondent bargain collec-tively with the Union upon demand.6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner as modified below andhereby orders that Respondent, Self Reliance Ukrain-ian American Cooperative Association, Inc., d/b/aCertified Foods, Chicago, Illinois, its officers,agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order:1.Add the following as paragraph 1(d) and renum-ber 1(d)as 1(e)."(d)Refusing to bargain collectively with RetailFood and Drug Clerks Union, Local 1550, Affiliatedwith Retail Clerks International Association, AFL-CIO, as the exclusive representativeof all full-timeand regular part-time employees working at Self Reli-ance Coop., 2204-06 West Chicago Avenue, Chicago,Illinois, excluding the storemanager,meat depart-ment employees who are members of other labor or-ganizations, and all other supervisory employees asdefined in the Act."2.Add the following as paragraph 2(d) renumber-ing present paragraphs 2(d) and (e) as 2(e) and (f),respectively."(d)Upon request, bargain collectively with theRetail Food and Drug Clerks Union, Local 1550, Af-filiated with Retail Clerks International Association,AFL-CIO, as the exclusive representative of all itsemployees in the above-described unit with respect towages, rates of pay, hours of employment, and otherterms and conditions of employment, and, if an un-derstanding is reached, embody such understandingin a signed agreement.The appropriate unit is:All full-time and regular part-time employeesworking at Self Reliance Coop., 2204-06 WestChicago Avenue, Chicago, Illinois, excluding the6N.G.R B v. Gissel Packing Co.,Inc, 395 U.S. 575;Heck's,Inc,181NLRBNo. 129. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDstore manager,meat department employees whoare membersof other labororganizations,and allother supervisory employees as defined in theAct."3.Add the following as the first and second indent-ed paragraphs of the Appendix attached to the TrialExaminer'sDecision:WE WILL NOT refuse to bargain collectively withthe Retail Food and Drug Clerks Union, Local1550, Affiliated with Retail Clerks InternationalAssociation, AFL-CIO, as the exclusive repre-sentative of all employees in the appropriate unitdescribed below.The bargaining unit is:All full-time and regular part-time employ-ees working at Self Reliance Coop., 2204-06West Chicago Avenue, Chicago, Illinois, ex-cluding thestore manager,meat departmentemployees who are members of other labororganizations,and all other supervisory em-ployees as defined in the Act.WE WILL bargain, upon request, with theabove-named Union as the exclusive bargainingrepresentative of all employees in the unit de-scribed above, with respect to wages, rates of pay,hours of employment, and other terms and con-ditions of employment, and, if an understandingisreached, embody such understanding in asigned agreement.4. In footnote 32 of the Trial Examiner's Decision,substitute "20" for "10" days.CHAIRMAN MILLER,dissentingin part:One of the unfair labor practices alleged in thecomplaint, and found by the Trial Examiner, con-cernsRespondent's discharge of employee Debra Ro-manchuck. The correctness of the Trial Examiner'sfinding is especially crucial, for, if Romanchuck isfound to have been discharged lawfully prior to theUnion's request for recognition on January 14, theUnion did not represent a majority. Despite the im-portance of the finding as to Romanchuck, the TrialExaminerhas failed to resolve important credibilityconflicts surrounding her discharge.See, e.g., foot-notes17, 18, 20, 21, and 22 of the Trial Examiner'sDecision. In these circumstances, I am constrained toaccept,arguendo,Respondent's version of several dis-puted events.One fact not contested is that Romanchuck en-gaged in no union activity other than signing a card.On January 6, Respondent observed Romanchuckwith four steaks in a bag, together with a turkey it hadgiven her.When Respondent questioned Roman-chuck about her possession of the steaks, she paid thecorrect amount into the cashregister.Romanchuck'sversion-which the Trial Examiner neither credits nordiscredits-is that, when questioned, she produced acash register receipt, countersigned by fellow employ-ee Lydia Burtmak. According to this version, Burt-niak just happened to be in the store purchasing somechewing gum, when Romanchuck asked her to attest(in advance) to her honesty. It strains my credulity tobelieve that Romanchuck would have gone to thetrouble of having a fellow employee, not then at work,countersign her receipt. As Respondent points out,the cash in her register had, in any event, to corre-spond with her tapes. The Trial Examiner found itunnecessary to resolve this conflict. He did point out,however, that Burtniak testified on directexamina-tion that when she talked to Respondent's SupervisorPylawka, the latter did not accuse her of lying or oftrying to cover up for Romanchuck. On cross-exam-ination, however, after being confronted with her affi-davit, Burtniak admitted that Pylawka did accuse herof trying to cover up for Romanchuck.Thereafter, on January 9, Romanchuck was caught,and was reprimanded for, allowing a customer to walkout of the store without paying for $6.40 worth ofmeat. According to Respondent, it decided to dis-charge her that day, but permitted her to work thefollowing day, a Saturday, because it needed her serv-ices as cashier during the weekend. At the hearing,only 3-1/2 months later, Romanchuck stated she wasunable to recall whether any such incident had takenplace, or whether or not she had been reprimanded forit.Icannot conceive that a 14- or 15-year-old girlwould not recall in April whether in January she hadengaged in, or had been reprimanded for, a particularact of dishonesty.Respondent claims it discharged Romanchuck in atelephone conversation on Monday, January 12. TheTrial Examiner found Romanchuck came into thestore on Wednesday, January 14, and that SupervisorKurylo was ambiguous at that time about her workstatus.He also found Respondent failed to tell Ro-manchuck of her discharge until Saturday, January17, despite having talked to her on January 15 and 16when, according to the Trial Examiner, she calledRespondent to report she could not work because ofillness.Actually, Romanchuck's own testimony wasnot that she was scheduled to work on the 16th and17th, but only that she called in to ask whether shecould have her mother pick up her check. The TrialExaminer's conclusion that Romanchuck was sched-uled to work the 15th and 16th is not only contraryto Romanchuck's testimony but also conflicts with hisfinding she came in on the 14th to inquire what herhours on Friday would be.As for the occasion when Romanchuck was dis-charged, Respondent testified it referred only to her"trouble ... about the meat." Romanchuck testifiedsupervisor Pylawka also said "now we have biggertroubles." The Trial Examiner expressly refused to CERTIFIED FOODSresolve this conflict in testimony also.With the record in its present state, I am unable toagreethat the General Counsel has sustained his bur-den of proving that Romanchuck was discharged forher union activities, rather than for two successiveacts of dishonesty.As I have found that Romanchuck was lawfullydischarged at or about the time the Union requestedrecognition, I find that the Union represented lessthan a majority of Respondent's employees; hence, Iwould issue no bargaining order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I.NACHMAN, Trial Examiner: This proceeding triedbefore me at Chicago, Illinois, on April 28 and 29 1 with allparties present and represented by counsel, involves a com-plaint pursuant to Section 10(b) of the National Labor Rela-tions Act, as amended,' (herein the Act), alleging that SelfRelianceUkrainian American Cooperative Association,Inc., doing business as Certified Foods (herein Respon-dent), interfered with, restrained, and coerced its employeesin the exercise of rights protected by Section 7 of the Act;discriminatorily discharged and failed to reinstate three em-ployees; and refused to bargain with Retail Food and DrugClerks Union, Local 1550, affiliated with Retail Clerks In-ternational Association, AFL-CIO (herein the Union), theduly designated collective-bargainin representative of itsemployees, in violation of Section 8(a)(1), (3), and (5) of theAct. Byanswer,Respondent admitted certain allegations ofthe complaint, but denied the commission of any unfairlabor practice. For reasons hereafter stated, I find certainallegationsof the complaint sustained by the evidence, andas to those allegations recommend issuance of a remedialorder, but recommenddismissalof the allegation that Re-spondent unlawfully refused to bargain with the Union.At the trial full opportunity was afforded all parties tointroduce relevant evidence, to examine and cross-examinewitnesses,to argue orally on the record, and to submitbriefs.Oral argument was waived. Briefs submitted by therespective parties have been fully considered. Upon thepleadings, stipulations of counsel, the evidence, includingmy observation of the demeanor of the witnesses, and theentire record in the case, I make the following:FINDINGS OF FACTIBUSINESS OF THE EMPLOYERRespondent is a corporation organized and operated forthe purpose of fostering and promoting the Ukrainian cul-ture and language among persons of Ukrainian extractionpresently residing in the Chicago area. Among the activitiesitsponsors is a camp for children where the Ukrainianlanguage and customs are taught. To assist it in raisingfunds for the aforementioned purposes the Association op-erates a self-service grocery store in the Ukrainian sectionof Chicago under the name of Certified Foods.3 About 80iThis andall dates hereafter mentionedare 1970,unless otherwise indica-ted2 Issued April 1, on a chargefiled January 21, and served January 223Certified Foods isa name usedby a large groupof independentgrocersin theChicago area who have bandedtogether into a commonpurchasing641percent of the stores'customers are members of Associa-tion.The affairs of the corporation are managed by a boardof directors.Joseph Datzko, secretary of the corporation isin overall charge of operations,and serves without compen-sation.He seems to be engaged in his own business whichhe operates from an office located three or four doors fromthe Certified store.Theodore Pylawka is manager of thestore and is admittedly a supervisor within the meaningofthe Act.The complaint also alleges that Russell Kuiylo isassistant manager of the store and a supervisor within themeaning of the Act.This is denied by Respondent. Thecontention is hereafter disposed of.Respondent concedes that in 1968 and 1969 sales at thestore were about $554,000 a year. In each of the 2 prior yearssales were in the area of $300,000. Because Respondent'ssales have met the Board's jurisdictional amount for only 2years, and then only by a small amount,and because allprofits of the store are used solely for charitablepurposes,Respondent contends that the Board should decline to as-sert jurisdiction in this case.Based on the Board's decisioninDrexel Home,Inc.,182 NLRB No. 151,4 I find that itwould effectuate the policies of the Act to assert jurisdic-tion,and so recommend.5IITHE ALLEGED UNFAIR LABOR PRACTICESA.Chronology of Events1.Union organizationIrene Burtniak began working for Respondent as a cash-ier in 1964. Although there were at least two periods whenshe quit Respondent to get a greater wage with other em-ployers,6 it is undisputed that she was in employee statusduring the period involved in this proceeding. On or aboutDecember 22, 1969, Burtniak met with Union Agents Lor-enzetti and Luesman, telling them that she wished to belongto the Union. Burtniak signed a card at that time, and theunion agents gave her additional cards to be signed by otheremployees, explaining that this was necessary if the Unionwas to be the representative of the employees.BetweenDecember 22 and 31, 1969, Burtniak invited certain em-ployees to her home and there obtained their signatures tosix union authorization cards, in addition to her own. OnJanuary 6 or7, the aforementioned union representativescalled at the home of Irene Burtmak, and at that time theseven signed union cards were delivered to them.?2.The demand for recognitionAbout noon on January 14, Union Agents Lorenzetti andand advertising organization Certain products are sold under the label "Cer-tified "4 Cf Cornell University,183 NLRB No 41. It is onlyfair to say that neitherthe decision inDrexel,nor inCornell,had issued at the time of the trial, orwhen Respondent submitted its brief.5The complaint alleges and the answer admits that the Union is a labororb¢anization within the meaning of Sec 2(5) of the Act.Iso find.Accordingto Irene Burtniak,after working for Respondent for about 6months, she quit because Respondent would not give her a wage increaseAbout 6 months later she was recalled by Respondent and worked untilsometime in 1968,when she again quit in a dispute over wages, but was againrecalled in November 1969, and except for a period of about 2 weeks thatshe was off because of a dispute over pay for the Thanksgiving holiday,worked until the following January 15, when her employment ceased undercircumstances which the General Counsel contends was a discharge, butwhich Respondent contends was a voluntary quit The facts concerning hercessation of work are hereafter stated' The findings to this point are based on the uncontradicted and creditedtestimony of Irene Burtniak and Ralph Lorenzetti 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDLuesman went to Respondent's store where they spoke toManagerPylawka, explainingthat they were there regard-ing the organizationof the store employees. Pylawka statedthat he had no authority in the matter, and referred theunion agentsto Company Secretary Datzko, explaining thatthe latter'sofficewasa few doors down the street. AtDatzko's office, the unionagents afterintroducing them-selves, toldDatzko that the Union represented the foodstore clerks in the Chicagoarea,that a majority ofRespondent's employees had "signed up with the Union,"and asked that Datzko discuss with them the industrywidecontract in effect with other employers. Although the unionagentshadwith them the seven cards signed byRespondent's employees, they did not offer them to Datzko,nor did the latter ask for any evidence that employees hadin fact "signed up with the Union." Datzko replied thatRespondent's operationswere under the supervision of aboard of directors, and that he would have to take thematter up at a boardmeeting scheduledfor February 5, butthat if the decision were left to him there would never be aunion in thestore.Datzko additionally commented that ina prior year another union was around, that he told themto go away and they did, and suggested that Lorenzetti andLuesman do the same thing, "and find [themselves] some-thing else to play with." Union Agent Lorenzetti then toldDatzo that the Union was not "bluffing," that it did repre-sent a majorityand was askinghim for recognition, and thathe would be well advised to "take this matter seriously."Datzko replied that he would take the matter up with hisboard on February 5, and that if Lorenzetti wanted to comeback after that date he would be in his office. The meetingconcluded on this note.8The Union's claim of majority status and its request forrecognitionwas renewedin a lettertoRespondent fromNeal D. Rosenfeld, the Union's counsel,dated January 15.The partiesstipulatedthat Respondent received the afore-saidletter on January 16. This letter, which claimed a ma-jority and demanded recognition, defined theunit as:All full-timeand regularpart-time employees workingat Self-RelianceCo-op., 2204-06 West Chicago Ave-nue, Chicago,Illinois,excluding the storemanager,meat departmentemployees who are members of otherlabor organizations,and all other supervisory employ-ees asdefined by the Act.By letter dated January 21, Respondent advised the Union'scounselthat it doubted the Union's claim of majority status,and therefore refused to meet or bargain with it.3.The Union's majority statusRespondent's payroll for the week ending January 17,which lists 17 names, is in evidence. The list includes thenames of RussellKurylo,Boden Bielynski,Christine Pyly-porcz, Theordore Pylawka, George Bronder, and Jacob So-dowicz, but does not include the names of Lydia Burtniakand Debra Romanchuck who, the General Counsel con-tends, were discharged along with Irene Burtniak, followingthe Union's demand for recognition. Respondent concedesthat StoreManager Pylawka is a supervisor within the6Based onthe credited testimony of Lorenzetn Datzko admitted thatLorenzetti and Luesman discussed the Union with him but thought,althoughhe was not certain,that the meeting was on January 13. Datzko expressed"doubt"that the union agents told him that the Union had a majority, or thatthey demanded recognition,and testified that the only thing they told himis that they wanted to talk to him about the employees. He admitted,howev-er, that the union agents leftno doubt inhis mind thattheywanted to discussunionizing the store employees. To the extent that Datzko's testimony is inconflict with that of Lorenzetti,I credit the lattermeaning of the Act. It is undisputed thatBronder and So-dowicz employed in the meat departmentare representedby the Butchers Union; Respondent having a contract withthat Union, covering said employment. The parties are indispute, however, as to whether Bielynski, Pylyporcz, andKurylo are in the unit. The facts with respect to their em-ployment are as follows:Bielynski:This individual is a member of the Associationwho, twice a year, for a period of about 5 weeks each time,prepares rebates that members may be entitled to on theirpurchases from the store. He performs all his work at hishome, there being no evidence that he ever comes to thestore. He is paid $25 a week only for the 10 weeks of the yearthat he works in connection with the rebates, and his nameis on the payroll only for the weeks he is so engaged.Pylyporcz:This individual is the daughter of AssociationSecretary Datzko, and her primary duties are as an officeclerical in her father's office, which is used primarily for theconduct of his private business. Her only connection withthe store is that she prepares the weeklypayroll on the basisof the time record kept at the store;calling the store manag-er by telephone if she has any questionregardingsuch re-cords. She is paid $25 weekly from the funds of the store forher services in that regard. There is no evidence that sheenjoys any special status by virtue of her relationship toDatzko.Kurylo:The record shows that Kurylo is employed at aweekly salary of $167.50; just $7.50 a week less that thesalary paid to StoreManagerPylawka. All other employeesin the store are paid on an hourly basis, the hiest amountearned b an hourly employee during the week ending Jan-uary 17 (except for the butchers) being $86, withmost earn-ing less than $50. Kurylo carries keys to the store, buttestified that he only unlocked the back door to permit adelivery to be made. Kurylo claimed that,when the manag-er is away on vacation, Datzko opens the store in the morn-ing and closes it in the evenings9lie admitted that when thestore manageris on vacation (which he takesat the rate ofa week or IO days at a time), or absent from the store forother reasons, he is in charge, subject to close supervisionby Datzko. Although Kurylo claimed the work schedules ofemployees were made out by Pylawka before the latter lefton vacation, and that he had no authority to change them,or to make any othermanagerialdecisions during Pylawka'sabsence withoutclearancefrom Datzko, I do not credit thattestimony.1° Several employees, whose testimony I credit,testified that Kurylo was known to and regarded by themas the assistant manager of the store; that he frec)uentlyassigned them the duties they were to perform, criticizedthem if they failed to perform such duties properly; and thatat timesKu to has called them to change their normalwork schedules. And the degree to which Kurylo repri-mands employees for improper performance of duty is dem-onstrated by his admitted conduct in connection with thealleged ground meat incident involving Debra Roman-chuck, hereafter set forth in connection with herdischarge.It is worthy of note in thisconnectionthat counsel for9 Datzkomade no such claim.Kurylo's testimonyin that regard is notcredited10Kurylo'sdemeanor while testifying was not such as to inspire confi-dence.Iam convincedthat hemade a studiedeffort to play downthe extentto which,with Respondent's knowledge and approval,he directed the activi-ties of thestore clerksAs an example,Kurylo testified that normally hishourswere from9 a.m to 6 or 6 30 p.m,claiming that he devoted 10 hoursa day to sweeping the floor and putting stock on the shelves Also when askedwhether he directedthe clerks,whatduties theyshould perform, Kuryloreplied,"Idon't tell people what to do. I ask Ted [Pylawka[and he tells meand I tell them."How Pylawka,when away on vacation,gives such instruc-tions toKurylo,the latter does not explain CERTIFIED FOODSRespondent in a discussion at the opening of the hearingdesigned to frame the contestedissues,quite candidly stat-ed,. . that employees may have been told on occasionthat he [Kurylo] was eitheracting asor was assistant to thestoremanager."4.Alleged interference, restraint, and coercionDuring the afternoon of January 14, shortly following theconversations between Company Representative Datzkoand Union Representatives Lorenzetti and Luesman, JohnChorkawciw, a part-time employee, went to the store to pickup his check and was asked by Pylawka whether he [Chor-kawciw] had signed a union card. Chorkawciw at first de-nied, but then admitted that he had done so after being toldby Pylawka that there was no use lying because he [Pylaw-ka] knew everyone that had signed a card and that he NewChorkawciw had done so.uThe same afternoon employee Debra Romanchuck wentto the storeto make somepurchases, and while there askedKurylo what time she should come to work on Friday.Kurylo told Romanchuck that he did not know whether shewould be able to work any more because there was sometrouble with the Union, and asked if she knew anythingabout it. When Romanchuck replied in the negative, Kurylotold Romanchuck to report Fridayas usual,and that hewould then tell whether she could work.125.The alleged discriminatory dischargesa.Irene BurtniakAs above set forth, Irene Burtniak worked for Respon-dent as a cashier, on three separateoccasions;quitting twicebecause she did not regard the pay as sufficient, but wasinduced to return. Her last tour of duty was from mid-November 1969 to January 15. From the fact that Respon-dent solicitedIreneBurtniak to return to work, that she wasgranted a wage increase early in January, and the fact thatThere is no evidence that Respondent regarded her work asdeficient, it is reasonable to infer as I do that she was regard-ed by Respondent as a satisfactory employee. IreneBurtniak's organizational activity has been heretofore de-tailed, as has the discussion between Datzko and the unionagents onJanuary 14.WhenIreneBurtniak reported for work shortly before 4p.m. an January 14, she overheard Pylawka talking on the11Chorkawciwtestifiedthat this conversation took place on January 14,but in his affidavit given the Board on March 11,fixed the time as "about"January 7, and said that in response to Pylawka's inquiry he told the latterthat he had signed a card and that Pylawka replied that he didn't care, thatitwas up to him Pylawka denied that he had any conversation of this naturewith Chorkawciw,but I do not credit his denial I am convinced that Chor-kawciw was mistaken when he stated in his affidavit that this incident occur-red onJanuary 71also credit Chorkawciw that his affidavit stated theultimate conclusion without breaking the conversation down into its twoparts when he first denied and then admitted that he signed a union cardChorkawciw also testified on redirect that in the aforementioned conversa-tion Pylawka also asked him what other employees had signed union cards,and that he replied that he did not know No reference to such a statementismade in the affidavit Chorkawciw gave I therefore do not credit thatasps ect of his testimony2Based on the credited testimony of Debra Romanchuck Kurylo admit-ted that he had a conversation with her onJanuary 13 or 14;she asked aboutreturning to work,and he told her there was some "trouble"He denied thathe mentioned the Union,and claimed that he told Romanchuck that shewould have to see Pylaka about returning to work.I do not credit his versionof the facts Romanchuck did not return to work on Friday,or at any timethereafter,as hereafter set forth in connection with her discharge643telephone in Ukrainian,and heard him say,"She is here,andpI don'thave anyone to put in her place."For" the re-mainder of that workday 13 Pylawka had virtually nothingto say to Irene Burtniak and, according to her, appearedangry.Finishing her work for the day, and taking her cashdrawer to Pylawka in his office,the latter told her, "Irene,you don't know how stupid you are." She made no reply andleft for the day. Whenrrene Burtniak returned for work onthe following day shortly before 4 .m., Pylawka called herto his office, and in an angry andpexcited manner stated:What kind of trouble you do?What do you want to do,what you try to do? You want to be union leader, youwant to be union leader for the people here,come intomy place.Ihave to live;what are you trying to do?Burtniak made some attempt to respond,butyPylawka cuther off saying:Look,if you make bigger trouble,I call police. You goand don "t come in the store when [it] open. Go anddon't come until trouble is over.Pylawka also told Irene to tell her husband that he(Pylaw-ka) wished to speak with him.14 Since that conversation,IreneBurtniak has returned to the store only as acustomer."b.DebraRomanchuckThis employee was a high school student who worked forRespondent as a part-time cashier after school and on Sat-urday, starting inMarch 1969, until her admitted dischargein January. Except for the two incidents hereafter referredto,Respondent makes no complaint concerning her work.The evidence is uncontradicted that Romanchuck's last dayof work was Saturday, January 10. There is no dispute thatshe was in the store on January 14, and then had a conversa-tion with Kurylo.t6 Romanchuck was scheduled to work onJanuary 15, 16, and 17, but was prevented from doing so byillness.On January 15 and 16, she telephoned Pylawka toreport her inability to work and asked that he give hermother the paycheck for the week ending January 10, buton both occasions Pylawka refused saying he had to talk toher. On January 17, when Romanchuck again called Pylaw-ka to report her inability to work, Pylawka admittedly stat-ed that it was unnecessary for her to return to work, andwhen Romanchuck asked why, he replied, "Do you remem-ber the trouble we had about the meat? Well now we have13On January 12, 13, and14, Irene Burtniak worked3 hours each day,from 4 to 7 p in14As Pylawka's conversation withIreneBurtmak'shusbandrelated notonl' toIrene,but to their daughter Lydia aswell, it hereafter is set forth1Based on thecreditedtestimonyof Irene Burtniak Pylawkadenied thathe had anytelephone conversationin which he statedshe is all ready here,Idon't have anyoneto replace her, and furtherdenied that heaccused herof wantingto be theunion leader,or that he told hernot to come back untilthe uniontroublewas over He admitted that at some undisclosed time hemay have told her thatshe was so stupid shedidn'tknow what she was doing,but claimed that he hadno recollectionof havingmade such a statement onJanuary 14 Althoughhe admitted having a conversation with Irene Burtniakon January 15, he had anentirely different version of what wassaidAccord-ing to Pylawka,when she came to the storethat afternoonshe started com-plaining that she was not getting sufficienthours ofwork and had notreceived a pay raise (the uncontradicted evidence is that she had received apay raise early in January), that he told her therewas nothing he could doabout the hours,but that if she would talk to Datzko aboutthe raise, hecould thendiscuss itwith thelatter, that she continued to argue about thesematters and finally announced that she was goingto quit,and that he toldher she wasprivilegedto do so; andthat he then askedher to have herhusband tocome to see him Basedon Pylawka's testimony,Respondentcontends thatIrene Burtniak was not discharged,but that she quit I do notcredit his version ofthese conversations16The conversationreferred to is detailed in secII,A, 4, above 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDbigger troubles."17 Pylawka admitted that he meant this asa discharge of Romanchuck.Pylawka's referenceto "trouble we had about the meat,"is to one of two separate incidents, both of which he claims,constituted the basis for her discharge. Because most of theevidence relating to these incidents is in substantial conflict,even as to the date one of them occurred, the incidents willbe related in detail with the points of conflict indicated.(1)The steak incidentOn Wednesday, the day before Christmas, Respondentinformed all employees that they would be given a turkey.Some employees elected to take their turkey on December24, while others decided to wait until January 6, the daybefore those of Ukrainian extraction celebrate Christmas.Romanchuck did not work on December 24, and hence didnot get her turkey that day. According to Romanchuck, whoworked on Friday, December 26, and between 6 and 7 p.m.that day, she was told by Pylawka that he was leaving thestore for dinner, and that she should select the turkey towhich she was entitled. In Pylawka's absence, Romanchuckselected a turkey which she put in a bag, and placed it onthe checkout counter next to hers, which was not then inoperation.18According to Pylawka, upon returning from dinner hesaw the bag lying on the checkout counter; asked Roman-chuck if that was the turkey she had selected and receivedan affirmative reply; but upon looking into the bag ob-served that it also contained four steaks, and asked Roman-chuck if she had paid for them. According to Pylawka,Romanchuck answered that she had, but when he asked forthe cash register receipt, she was unable to produce it. Py-lawka claims that he immediately told Romanchuck thatshe would either have to pay for the steaks or return themto the meatcase,and that Romanchuck thereupon, in hispresence, rang up the amounts on the register and put therequired amount of money in the cash drawer. Roman-chuck testified that she selected the steaks and the turkey atthe same timeand placed them on the checkout counter;that before Pylawka returned from dinner, Lydia Burtniak,also a high school student working in the store as a part-timecashier,came to the store to make some purchases, andthat at her request Lydia rang up the steaks she purchasedon the register, put the money in the cash drawer, andinitialed the cash register receipt. According to Roman-chuck, she related these facts to Pylawka when he inquiredabout the steaks and showed him the cash register receiptwith Lydia's initialson it, and that Pylawka stated that hewould ask Lydia about it when he next saw her.Basically, Lydia corroborates Romanchuck. She testifiednot only that she was asked by Romanchuck to and did ringup the price of the steaks, put the money in the cash drawer,and initialedthe cash register receipt, but that the followingmorning on the way to school 20 she stopped by the store to17Pylawka admitted that he made the first part of the statement, butdenied making any reference to "bigger troubles."I find it unnecessary toresolve the conflict1eTo thispoint the testimony of Romanchuck and Pylawka is in accord,except that Pylawka claims the incident occurred on Tuesday,January 6Because I regard the date the event occurred as immaterial to the dispositionof the ultimate issue,Ido not resolve that conflict19The complaint alleges thatLydiawas also discriminatorily dischargedby Respondent.The facts concerning her case are hereafter set forth20 Lydia testified that this was on Saturday,December 27, and that sheattends school on Saturday As hereafter indicated Pylawka, who admits thathe had a conversationwith Lydiaabout the matter, claims that it occurredthe eveningof January6, about 15 minutes after he requiredLydia to paypurchase some gum;that Pylawka asked her if she hadchecked out meat for Romanchuck,and that she repliedthat she did and had initialed the cash register receipt 21Pylawka gave a different version of his conversation withLydia.According to him,shortly after requiringRoman-chuck to pay for the steaks,Lydia approached him in thestore and stated that she had checked out the meat pur-chased by Romanchuck,and that his reply was, "You knowwhat you are talking about,what you try to hide,some kindof stealing over here in the store?Debra [Romanchuck] paidfor the meat by my face. Get the hell out of here." Ac-cording to Pylawka,thiswas his entire conversation withLydia.22(2)The hamburger incidentKurylo, whose supervisory status I have heretofore dis-cussed, testified that between 6 and 7 p.m., while Pylawkawas away from the store for his evening meal, he observedRomanchuck check out and bag a customer's groceries;that the customer then went to the meat department whereshe had the butcher grind some meat to her order, and thatwhen the customer returned to the checkout counter withthe package of meat, the same went into her package with-out being rung up on the register. According to Klo, hefirst went to the butcher from whom he ascertained that theprice of the ground beef was $6.90, and then to Roman-chuck whom he asked if she had rung up for the beef.Kurylo testified that Romanchuck claimed she rang up thebeefbefore the customer went to the meat counter, and thathe commented that she could not have done so because shehad no way of knowing what the cost would be, as the meatwas ground to the purchaser's order, but that henonethelesschecked the detail tape inside the register, but no suchpunching appeared. Kurylo admitted that he reprimandedRomanchuck by telling her, "Don't let it happen again,because you are not doing the right thing." Romanchuckdoes not deny that this incident occurred. - Her testimony isthat she has no recollection of the matter, and that she wasnever reprimanded for any such incident. Kurylo also testi-fied that he regarded Romanchuck's conductnot as a mis-take, but as a deliberate act of dishonesty. He admitted thatalthough he was convinced that the customer had not paidfor the meat, he permitted her to leave the store withoutsaying anything to her about the matter; that although heknew the name and address of the customer, no effort hasbeen made to contact her and explain that an error wasmade, or to collect for the package; that although Respon-dent has a policy of requiring all cashiers to ma good onany shortages in their accounts, and that he told Roman-chuck that she would have to pay the amount involved, noeffort was made to collect from her.When Pylawka returned from dinner, Kurylo reported tohim in detail regarding Romanchuck's conductregardingthis incident. Pylawka directed Kurylo to discharge Roman-chuck forthwith saying, "We don't need that kind of bus-iness in the store." In reply Kurylo admittedly stated, "Well,you ought to check into it." Don't fire her that quick, weneed a cashier, tomorrow is Saturday, and we will be shortfor the steaks Again,I find it unnecessary to make any finding as to the exactdate21Lydia testified on directexaminationthatwhen she talked to Pylawkathe latter did not accuseher of lying or of tryingto cover up for RomanchuckOn cross-examination, however,after being confronted with her affidavit,she admittedthat Pylawka didaccuse her oftrying to coverup for Roman-chuckAs hereafter indicated,Ido not regard this inconsistency in hertestimonyas materialtomyultimate conclusion on the main issue22 I do not resolve credibilityin this regard deeming it unnecessary to thedisposition of theultimate issue. CERTIFIED FOODStomorrow." According to Pylawka, he relented and permit-ted Romanchuck to work Saturday, January 10. Admittedlynothing was said to her that day about the ground beefincident. Also, as I have heretofore found, Romanchuck didnot work on January 15, 16, or 17, calling Pylawka each dayto report that she was ill, and that neither on January 15 or16 did Pylawka make an reference to the meat incident;such reference being may only in the telephone conversa-tionon January 17, a week after Romanchuck lastwork ed.23C.LydiaBurtniakLydiaBurtniakis the daughterof Irene Burtniak, whosealleged discharge is heretofore discussed.She is a highschool student,and worked for Respondent as a part-timecashier from about mid-1967 until her employment ceasedon January15. Thursdaybeing the day on which employeesare paid for their work during the preceding calender week,Lydia wentto the store on January 15 to pick up her check.Lydiacredibly testified that when she asked Pylawka for hercheck,he at first refused to give it to her and accused herof trying to bring the Union into the store.After someconversation in which Lydia professed not to understandwhat Pylawka was referring to,the latter gave her the checkand told her that she could not thereafter work in the storebecause she was trying to bring the Union in, and becauseshe had tried to cover up for Romanchuck.Since January15, Lydia has been in the store only as a customer. 46.The Basil Burtniak-Pylawka DiscussionThere is no dispute in the evidence that followingPylawka's conversations with Irene and Lydia Burtniak, asabove found, Pylawka hadsome discussionwith Basil Burt-niak, the husband of Irene, and father of Lydia. There issubstantial conflict, however, as to when this conversationtook place,25 and what was said.BasilBurtniak crediblytestified that in this conversation which lasted about 10minutes,Pylawka told him that he was having trouble in thestore because his wife had organized a union, and that sheshould not come back to the store until the trouble wasover; that he didn't want Lydia working because of hercontacts with Peter Jaroszenko, Lydia's boy friend who wasalso apart-time employee in the store; and that in his con-versation with Pylawka, the latter did not make any claimthat either Irene or Lydia had quit.2623 Pylawka testified that his conversation with Romanchuck in which thebeef incident was mentioned,occurred on Monday following the Fridaywhen she allegedly failed to charge the customer for the meat,which wouldbe January 12, but I do not credit his testimony in this regard Rather, I creditRomanchuck that it occurred on Saturday, January 17, 1 so find because ofthe admission by Kurylo thathe spoke withher on Tuesday, January 13, orWednesday, January 14 (I have heretofore credited Romanchuck that theconversation was onJanuary14), concerning the hours she was scheduledto work on Friday, January 16, and that he told her that she might not beable to work because of some trouble,but that she should report at her usualhour and he would then let her know whether she could work.Plainly, therewould have been no reason for such a discussion if, as Pylawka claims, hehad therefore discharged Romanchuck on January 1224 Pylawka denied that he hadanyconversation with Lydia during theweekof January 12-71, and specificallydeniedthat he ever told her that shewas trying to bring the Union in, or that she could no longer work at the storeI do not credit these denials25 Basil Burtmak fixed the time of the conversation as Saturday,January17, Pylawka fixed it at about a half-hour after his conversationwith IreneBurtmakon January15 Because I deem it immaterial when this conversationtook place, I do not resolve this conflict.26 Based on the credited testimony of Basil BurtniakAccording to Pylaw-B.Contentions and Conclusions6451.The 8(a)(1) allegationsBased on the foregoing, I find and conclude that Respon-dent, violated Section 8(a)(1) of the Act, by the followingacts of interference, restraint, and coercion:(a) Pylawka's inquiry of employee Chorkawciwon Janu-ary 14, as to whether the latter had signed a union card, andhis statement that he knew which employees had signedcards. I find this to be coercive interrogation of Chorkawciwconcerning his union activity. The fact that the employeedeemed it necessary, at least initially, to deny that he hadsigned a card, and admitted it only after Pylawka stated thathe knew who had signed cards, indicates that the employeesreacted to the in g7 as coercive. SeeBourne Company v.N.L.R.B.,332 F. d 47 (C.A. 2).(b) Pylawka's statements, made separately to both Ireneand Lydia Burtniak, that each was responsible for bringingthe Union into the store and that they could not work untilthe union trouble was settled. The statements were clearlycalculated to restrain and coerce those and other employeesfrom engaging in activity protected by Section 7 of the Act.(c) Kurylo's statement to Romanchuck that she might notbe able to work any more because of some trouble with theUnion, and his inquiry of her as to whether she knewanything about it. This was not only unlawfulinterrogationof Romanchuck regarding her activities in support of theUnion, but was a clear threat that employees who partic-ipated in union activity would not be permitted to work.The only issue here is whether, on the facts heretofore setforth, Respondent is responsible for Kurylo's conduct. Asindicated, Kurylo not only carried keys to the store, but wasleft in charge for a week or more at a time when Pylawkawas on vacation, kept a record of hours worked by theemployees for payroll purposes, assigned employees to per-form various tasks, reprimanding them if they failed to per-form such tasks properly (witnesshisreprimand ofRomanchuck regarding the alleged hamburger incident).That Respondent may have limited Kurylo's authority tothe performance of these tasks only on the express authori-zation of Pylawka is not controlling. The important fact isthat any such limitation on his authority as may have exist-ed was not made known to the employees. It is not surpris-ing, therefore, that the employees looked upon and regardedKurylo as the assistant manager of the store and one who,when he spoke, did so in thevoice of management.Accord-ingly, I find and conclude that Kurylo is a supervisor withinthe meaning of Section 2(11) of the Act, and that Respon-dent is responsible for his conduct.International Associationof Machinists, etc. v. N.L.R.B.,311 U.S. 72, 80;N.L.R.B. v.Mississippi Products, Inc.,213 F.2d 670, 672-673 (C.A. 5);Smith's Transfer Corp.,162 NLRB 143;SquareBinding andRuling Co., Inc.,146NLRB 206, 211;BirminghamFabricat-ing Company,140 NLRB 640.ka, the substance of the conversation was that Basil Burtmak asked whetherLydiahad stolen anything from the store,that he replied she had not, buttried to hide the steak incident in which he claimed Romanchuck was in-volved,and that the youngboysand girls were acting improperly in the store,and he hadto keep order. Pylawka denied that the Union was mentioned inthis conversation.He admitted,however, that he told Basil Burtmak to letLydia stayhome for a while.To the extent that Pylawka's testimony conflictswith the credited testimony of Basil Burtmak,I credit the latter. 646DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The 8(a)(3) allegationsa.Irene BurtniakHaving credited the testimony of Irene Burtniak that shewas told by Pylawka on January 15 to leave the store andnot return until the union troubles were over,Imust and dofind and conclude that Irene Burtniak was discharged byPylawka.I further find and conclude,upon consideration ofthe entire record in the case,that the discharge of IreneBurtniak was because of her assistance to and support of theUnion.This conclusion is predicated upon the totality of thefollowing factors:(a) The evidence detailed above demonstrates that Re-spondent regarded Irene Burtniak as a satisfactory em-ployyee.(b)On January 14, management ascertained that the Un-ion had organized or was attempting to organize the em-ployees,andpromptlyreactedbyinterrogatingChorkawciw and Romanchuck as to what information theyhad on the subject.(c) That Irene Burtniak was suspected of being respon-sible for the union activity,and that her discharge was plan-ned is indicated by the conversation Pylawka had over thetelephone on January 14, in which he stated,"She is here,and I don't have anyone to put in her place."(d) The following day, apparently after arranging for re-placement, Irene Burtniak was accused of being the unionleader and told to leave the store and not return until the"union trouble"is over.(e)What these facts show is that an employee whose workperformance had not therefore been questioned,and whoseservices are obviously needed,is suddenly terminated inmid-week without prior warning or notice,hard upon dis-covery of union activity of which she is suspected of beingthe leader.These elements are the classic indicia of a dis-criminatorily motivated discharge.And this indicia is rein-forcedby Respondent'sclaimwhich I have foundunsupported by the record,that Irene Burtniak was notdischarged but voluntarily quit.As the Court of Appeals forthe Ninth Circuit said inShattucick Denn Mining Corp. v.N.L.R.B.,362 F.2d 466, 993:. If he [the trier of fact)finds that the stated motivefor a discharge is false,he certainly can infer that thereis another motive.More than that,he can infer that themotive is one that the employer desires to conceal-anunlawful motive-at least where,as in this case, thesurrounding facts tend to reinforce that inference.b.Debra RomanchuckAs in the case of Irene Burtniak, the evidence with respectto this employee shows that a theretofore satisfactory em-ployee is suddenly discharged in mid-workweek, withoutprior warning or notice, hard upon discovery of union activ-ity.Although Respondent concedes that this employee wasdischarged, and undertook to justify the discharge on theground that she attempted to steal some steaks for her ownuse, and was guilty of an act of dishonesty in connectionwith the hamburger incident, I am convinced, and thereforefind and conclude, that neither of those incidents, assumingthat they in fact occurred, constituted the reason forRomanchuck's termination, but were pretexts seized uponin an attempt to obscure the true motive for the dischargeand to give it apparent legitimacy. Whether the incidentconcerning the steaks occurred on December 26, as Roman-chuck testified, or on January 6, as Pylawka testified, shewas permittedto work onat leastboth Friday and Saturday(January 9 and 10) 27 without anything being said or doneconcerning her alleged dishonesty. And after the hamburgerincident on Friday, January 9, which Kurylo testified heregarded as an act of dishonesty on the part of Roman-chuck, as was permitted to work the following day and leavethe store at the end thereof without anything being said toher regarding the matters Indeed when Romanchucktelephoned Pylawka on January 15, and again on January16, to report her inability to work because of illness, Pylaw-ka said nothing about either the steak or hamburger inci-dents.Not until she telephoned on January 17, was thereany reference to either incident. It strains credulity to be-lieve that in a retail store where employee dishonesty, par-ticularly by a cashier as Romanchuck was, is normally re-garded by management as an unpardonable offense, and forwhich employees are usually fired immediately after theconduct comes to management's attention, that Respon-dent would have refrained from discharging her until Janu-ary 17, had it considered her conduct as reprehensible as itnow contends. The explanation for its doing so, I am con-vinced, lies in the fact that it did not regard her conductsufficiently reprehensible to require discipline, and that thenecessity for Romanchuck's discharge arose only when Re-spondent was made aware that its employees were engagingin union activity. I so find and conclude.c.LydiaBuriniakIn the case of Lydia Burtniak, having credited her testi-mony that she was told by Pylawka on January 15 thatbecause she was trying to bung the Union into the store sheshould leave and not return until the "union trouble" wasover, I must and do find and conclude that Lydia Burtniakwas discharged and that she did not voluntarily quit, asRespondent contends. That the discharge was motivated atleast in part, by the fact that Lydia had engaged in unionactivity, is madeplain by Pylawka's statement at the timehe discharged her.293.The 8(a)(5) allegationTo establish a violation of Section 8(a)(5) of the Act, it isincumbent upon the General Counsel to prove the appropri-ateness of the unit being stipulated that (1) the Union de-manded and Respondent refused recognition; (2) suchrefusal to grant recognition was improperly motivated; and(3) when the Union demanded recognition, it represented a27 The payrollrecords show that Romanchuck worked Saturday December27,Wednesday, Friday,and Saturday of the week ending January 3, as wellas on Tuesday,Friday,and Saturday of the week ending January 10.She didnot work afterJanuary 10.28 It is of some relevance also, that althoughKuryloknew the customerwho was allegedly the beneficiary of Romanchuck's dishonest conduct, andwhere shelived,no effort was made to get her to pay for the meat nor wasany effort made to require Romanchuckto payfor it, notwithstandingRes5pondent's policy ofrequiring employees to make good on shortages2Although Lydia admittedthat Pylawka also told her at the time thatanother reason for her discharge was that she had tried to cover up the steakincident in which Debra Romanchuck was allegedlyinvolved, this fact doesnot, asRespondent contends,make the discharge unlawful. In the first place,Ihave heretofore found that Respondent did not regard the steak incidentas sufficiently serious to warrant discipline against Roinanchuck,and thatshe was not discharged for that reason. -Moreover,even if it be assumed thatone of Pylawka's reasons for dischargingLydia wasthat she attempted to"cover up" forRomanchuck,another reason he gave for her discharge wasthat she wastryingto bringthe Unionin It is settled that when"unlawfulmotivation is shown,the coexistence of what might otherwise constitute goodcause for discharge is not a defense."United EngineeringCompany,163NLRB81, 83, and the cases there cited at In. 3 CERTIFIED FOODSmajonty of the unit. Assumingarguendo,that the Union'sdemand,whether on January 14 or 16, was in proper form,and that Respondent's refusal was unlawful under the prin-ciplesofN.L.R.B. v. Gissell Packing Company,395 U.S. 575,Imust and do find and conclude that this allegation of thecomplaint must be dismissed because the General Counsel'sproof fails to establish that the Union represented a majori-ty of the employees in the unit.The payroll for the week ending January 17, which wasreceived in evidence by stipulation,lists 17 names. Althoughthe name of Irene Burtmak appears on that payroll, thenames of Debra Romanchuck and Lydia Burtniak do notso appear.As I have found that the two last-mentionedemployees,as well as Irene Burtniak,were discriminatorilyterminated during that week,it follows that both of theomitted names must be added as they remained in employeestatus nothwithstanding their discharge.Accordingly, totalemployment during that week was 19.The parties are inaccord that Store Manager Pylawka as a supervisor, andBronder and Sodowicz,as meat department employees rep-resented by another union,are not in the unit.Having here-tofore found that Kurylo is a supervisor,he must also beexcluded.The General Counsel would also exclude from theunit,Bielynski,who is a member of the cooperative andworks at home for a period of 5 weeks each 6 monthspreparing refunds to which members are entitled,and Pyly-porcz,the daughter of Datzko,who works full time in herfather's office,he being engaged in some independent bus-iness.,and regularly prepares the weekly payroll for thestore., for which she is paid by the store$25 weekly for herservices in that regard.Assuming without deciding thatBielynski should be excluded from the unit,I find and con-clude, that Pylyporcz should be included in the unit. She isa regular part-time clerical employee,and it is"well settledthat where,as here,there is no bargaining history and nolabor organization seeks to represent them separately,officeclerical employees will be included in retail store units ofselling and non-sellig employees."Nitro Super Market,Inc.,161NLRB 505,--51 2.The fact that she performs herwork in a separate building some three or four doors fromthe store is immaterial.The fact that Pylyporcz is the daugh-ter of the secretary of Respondent's board of directors is noreason for excluding her from the unit,there being no evi-dence that she enjoys a special status which allies her tomanagement by virtue of her father's position.Buckeye Vil-lageMarket, Inc.,175 NLRB No. 46,and the cases cited atfn. 20.Accordingly,excluding Pylawka,Bronder,Sodowicz,Kurylo,and Bielynski from the total employment of 19shown by the January 17 payroll,the unit is composed of14 employees.As the General Counsel proved only sevencards, it follows that the Union did not represent a majoritywhen it demanded recognition,and there is no evidence thatsuch a majority was thereafter acquired 30Upon the foregoing findings of fact,and the entire recordin the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2) of the Actand is engaged in commerce within the30 Having reached this conclusion it becomes unnecessary to decide wheth-er, as Respondent contends, the authorization cards signed by the employees(other than Irene Burtmak),who were between15 and 17 yearsold, were ofsuch"tender years"and insufficient maturitythat theywere unableto under-stand the nature and gravity of signing a unioncard,so that their cardsshould not be counted toward theUnion's majority, or were invalid becausesome were signed at a time when intoxicants were allegedly present.647meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.By the conduct set forth in section II,B, 1, hereof,Respondent interfered with, restrained,and coerced its em-ployees in the exercise of rights guaranteed by Section 7 ofthe Act,and thereby engaged in and is en aging in unfairlabor practices proscribed by Section 8(a)(1) of the Act.4. By discharging Irene andLydiaBurtniak on January15, and Debra Romanchuck on January 17, because of theirassistance to and support of the Union,Respondent dis-criminated against each of them in regard to their hire ortenure of employment,discouraging membership in a labororganization,and thereby engaged in and is engaging inunfair labor practicesproscribedby Section 8(a)(3) and (1)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.6.Respondent's refusal to recognize and bargain with theUnion as the duly designated representative of its employ-ees in an appropriate unit,was not an unfair labor practiceproscribedby Section 8(aX5) of the Act, and the allegationsof the complaint in that regard should be dismissed.THE REMEDYHaving found that Respondent interfered with, re-strained, and coerced its employees in violation of Section8(a)(1) of the Act, I shall recommend that it be required tocease and desist from such conduct and take certain affirm-ative action designed and found necessary to effectuate thepolicies of the Act. The unfair labor practices found beingof the character which go to the very heart of the Act, anorder requiring Respondentto ceaseand desist from in anymanner infringing upon employee rights iswarranted, andI shall so recommend.N.L.R.B. v. Entwistle Mfg. Co.,120F.2d 532 (C.A. 4);California Lingerie, Inc.,129NLRB 912,915.Having also found that Respondent discriminatorily dis-charged Irene Burtniak, Lydia Burtniak, and Debra Ro-manchuck, I shall recommend that it be required to offereach of them immediate, full and unconditionalreinstate-ment to their former jobs or, if those jobs no longerexists,to substantially equivalent positions, without prejudice totheir seniority and other rights, privileges, or working condi-tions, and make each of them whole for anyloss of earningssuffered by reason of the discrimination against them bypaying to each of them a sum of money equal to the amountshe would have earned from the date of the discriminationagainst her, to the date of Respondent's offer toreinstateher as aforesaid, less her net earnings during that period, inaccordance with the Board's formula set forth in F.W.Woolworth Company,90 NLRB 289, with interest thereon atthe rate of 6 percent per annum, as set forth inIsis Plumbing& Heating Co., 138 NLRB 716.It will also be recommendedthat Respondent be required to preserve and, upon request,make available to the authorizedagents ofthe Board allrecords necessary or useful in determining compliance withthe Board's order, or in computing the amount of backpaydue thereunder.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and con-clusions of law and the entire record in the case, and pur-suant to Section 10(c) of the National Labor Relations Act,as amended, it is recommended that the National Labor 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelationsBoard order Self Reliance Ukrainian AmericanCooperative Association, Inc., d/b/a Certified Foods, itsofficers,agents,successors,and assigns, to:1.Cease and desist from:(a) Coercivelyinterrogatingemployees as to whether theyhad signed a unioncard, or were otherwiseassisting orsupporting a Union.(b) Accusing employees of being theleaders inthe move-ment to assista union to become the bargaining representa-tive of its employees.(c)Discouragingmembershi in Retail Food and DrugClerksUnion, Local 1550, affiliated with Retail ClerksInternationalAssociation, AFL-CIO, or any other labororganizationof its employees, by discriminatonly dis-charging, or in any othermanner discriminatingagainst anyemployee in regard to the hire, tenure, or other terms orconditions of employment.(d) In any othermanner interferingwith, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing,and to engagein other concerted activities for thepurpose of collectivebargainingor other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Offer Irene Burtniak, Lydia Burtniak, and Debra Ro-manchuck immediate, full, and unconditional reinstate-ment to their former jobs or, if those jobs no longer exist,to substantially equivalent positions, without prejudice totheir seniority or other rights, privileges, or working condi-tions, and make each of them whole for any loss of earningssuffered in the manner set forth in the section hereof enti-tled "The Remedy."(b)Notify Irene Burtniak, Lydia Burtniak, and DebraRomanchuck, if presently serving in the Armed Forces ofthe United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act andeUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c) Preserveand, upon request, make available to theauthorized agents of the National Labor Relations Board,for examinationand copying, all payroll records, social se-curity payment records, timecards, personnel records andreports, and all other records necessary or useful in de-termining compliancewith this Recommended Order, or incomputingthe amount of backpay due, as herein provided.(d) Post at its retail store located at 2204-2206 West Chi-cago Avenue,"Appendix.CopiesIllinois,copiessaid notice attachedforms to befurnished by the Regional Director of Region 13 (Chicago,Illinois), shall, after being signed by an authorized repre-sentative,be posted immediately upon receipt thereof andmaintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the aforesaid Regional Director, in wasting,within 20 days from the receipt of this Decision, what stepsithas taken to comply herewith 32IT IS FURTHER RECOMMENDEDthat the complaint herein, tothe extent that it alleges that Respondent violated Section8(a)(5) of the Act, be dismissed.3i In the event no exceptions are filed as providedby Sec 102.46 of theDatedByRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,recommendations,and RecommendedOrderherein shall, asprovided in Sec. 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes In the event that the Board'sOrder is enforced by a Judgment of a United States Court of Appeals, thewords in the notice reading "Postedby Order ofthe National Labor Rela-tions Board"shall be changed to read"Posted Pursuant to a Judgment oftheUnited States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "32 In the event this Recommended Order is adopted by the Board, thisprovision shall be modified to read- "Notify the aforesaid Regional Director,in wasting, within 10 days from the date of this Order, what steps it has takento comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we, Self Reliance Ukrainian American Coo-perative Association, Inc., d/b/a Certified Foods, violatedthe National Labor Relations Act, and ordered us to postthis notice.We intend to carry out the order of the Board,the Judgment of the court, and abide by the following:The Act gives all employees these rightsTo organize themselvesTo form, join, or help unionsTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT do anything to interfere with you in theexercise of these rights. All our employees are free tobelong to Retail Clerks Local 1550, or any other union.WE WILL NOT coercively interrogate you as to whetheryou have signed a union card, or are otherwiseassistingor supporting a union.WE WILL NOT accuse any employee of being the leaderin the movement to organize our employees.WE WILL NOT fire or otherwisediscriminate againstany employee because he or she joined,assisted, orsupported a union.As it has been found that we violated the law when wefired Irene Burtmak, Lydia Burtmak, and Debra Roman-chuck,WE WILL offer each of them their old jobs back if thesame existand if not a substantially equivalent job, andwe will make up the pay they lost, together with 6percent interest.WE WILL notify Irene Burtniak, Lydia Burtniak, andDebra Romanchuck, if presently serving in the ArmedForces of the United States of their right to full rein-statement in accordance with the Selective Service Actand the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.SELF RELIANCE UKRANINIAN AMERI-CAN COOPERATIVE ASSOCIATION, INC,d/b/a CERTIFIED FOODS(Employer)(Representative)(Title) CERTIFIED FOODS649This is an official notice and must not bedefaced byAny questions concerning this notice or compliance withanyone.itsprovisionsmay be directedto the Board's Office, 881Thisnotice must remain posted for 60 consecutivedaysU.S.Courthouse and Federal Office Building, 219 Southfrom the date of posting and must not be altered,defaced,Dearborn Street, Chicago,Illinois 60604, Telephone 312-or coveredby any othermaterial.353-7572.